Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 22, 2019

                                    No. 04-18-00737-CV

                  ESTATE OF ELAINE EISELE ADAMS, DECEASED,

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 14997
                       Honorable N. Keith Williams, Judge Presiding


                                       ORDER
Sitting:      Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice

      Appellant’s third motion for extension of time to file his brief is GRANTED. Appellees’
motion to dismiss for want of prosecution is DENIED. Appellees’ brief is due on March 22,
2019.


                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of February, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court